Citation Nr: 1241194	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-24 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial compensable rating for service-connected residuals of a white matter infarct prior to April 30, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a white matter infarct since April 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973, and from April 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  That decision granted service connection for residuals of a white matter infarct, and assigned a noncompensable disability rating, effective from October 6, 2005.  The appellant appealed that decision, and the case was referred to the Board for appellate review.

The Board remanded the claim in May 2009 so that the Veteran could be scheduled for a Travel Board hearing.  The Veteran thereafter testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in October 2009.  A copy of the hearing transcript is of record and has been reviewed.  The case was most recently remanded by the Board in April 2010 to afford the Veteran a VA examination.  In a June 2011 rating decision, the RO increased the Veteran's evaluation to 10 percent effective April 30, 2010.  

The issues of entitlement to non-service connected pension benefits based on the need for aid and attendance, service connection for a back disorder secondary to peripheral neuropathy, and a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased evaluation for his service-connected residuals of a white matter infarct.  This disability has been rated under Diagnostic Code 8007, embolism of a brain vessel.  A vascular condition under Diagnostic Code 8007 is rated as a hemorrhage of a brain vessel under Diagnostic Code 8009 which provides for an initial disability rating of 100 percent for six months, with the disability being rated thereafter based on residuals, at a minimum disability rating of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Codes 8007, 8009.

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is to be given to psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating shall be by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

Here, in an April 2010 decision, the Board remanded the Veteran's claim for an increased rating for service-connected residuals of a white matter infarct in order to afford him a contemporaneous examination to assess the current severity of the disorder, as his last VA examination was conducted in July 2006.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2010, at which time the examiner indicated that his white matter infarct residuals manifested as a mild degree of left upper extremity weakness of a central type.  As a result of these findings, the RO increased his disability evaluation to 10 percent effective April 30, 2010.  

In the Veteran's November 2012 post-remand brief, his representative emphasized that the April 2010 VA examination, which was conducted over two-and-a-half years ago, no longer represented a contemporaneous examination of the Veteran's symptomatology, suggesting that the Veteran's residuals of a white matter infarct had worsened since that time.  Correspondence from the Veteran dated in March 2012 outlined additional claims, to include a claim for a total disability rating based on individual unemployability, and suggested that his overall symptomatology was worsening.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, in order to accurately assess the severity of the Veteran's residuals of a white matter infarct, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (West 2002).

In addition, in the Veteran's November 2012 post-remand brief, his representative also referenced treatment records from the Cleveland VA Medical Center which have not yet been associated with the claims file or uploaded to the Virtual VA system.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim, and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Therefore, the RO should obtain and associate with the claims file any outstanding VA treatment records, to include those from the McCafferty Vet Center Outstation in Cleveland, Ohio.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding VA treatment records (to include those from the McCafferty Vet Center Outstation in Cleveland, Ohio) and associate the records with the Veteran's claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Once the records requested above have been obtained, the RO should schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected residuals of a white matter infarct.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and Virtual VA system, and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected white matter infarct residuals under the applicable rating criteria.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), a copy of this REMAND and all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue in light of all the evidence of record.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


